971 S.W.2d 198 (1998)
Suzanne McELWEE and Hulan Dwight McElwee, Appellants,
v.
Howard JOHAM and Tom A. Garney, Appellees.
No. 10-98-045-CV
Court of Appeals of Texas, Waco.
July 17, 1998.
Philip C. Banks, Bryan, for appellant.
D. Brooks Cofer, Jr., Bryan, Hugh W. Lindsay, College Station, for appellee.
Before DAVIS, C.J., and CUMMINGS and VANCE, JJ.

ORDER
PER CURIAM.
This civil case was tried in the 272nd District Court in Brazos County, which has no official court reporter. Rather, testimony in that court is taken by means of an electronic tape recording system under rules approved by the Supreme Court of Texas. See Rules Governing the Procedure for Making a Record of Court Proceedings by Electronic Recording, reprinted in TEXAS RULES OF COURTSTATE 339-40 (West 1998).
Appeal was perfected on February 16, 1998; thus, the "statement of facts" was due on March 3, 1998. See id. According to the rule, the "statement of facts" consists of (1) a standard cassette recording, labeled to reflect clearly the contents of the cassette, and numbered if more than one cassette is required, certified by the court recorder to be a clear and accurate copy of the original recording of the entire proceeding, (2) a copy of the typewritten and original logs filed in the case certified by the court recorder, and (3) all exhibits, if any, arranged in numerical order and firmly bound together so far as practicable, with a list in numerical order and a brief identifying description of each. See id.
On June 10, 1998, this Court requested "court recorder" Kathy Miller to file the "statement of facts," and to certify and transmit the required items not later than June 22, 1998, or to state the reason why they could not be filed. See id. To date, Kathy Miller has filed nothing.
Accordingly, we ORDER court recorder Kathy Miller to file the following items made by her in cause number XXXXX-XXX in the 272nd District Court of Brazos County, Texas: (1) a standard cassette recording, labeled to reflect clearly the contents of the cassette, and numbered if more than one cassette was used, certified by the court recorder to be a clear and accurate copy of the original recording of the entire proceeding; (2) a copy of the typewritten and original logs filed in the case certified by the court recorder; and (3) all exhibits, if any, arranged in numerical order and firmly bound together so far as practicable, with a list in numerical order and a brief identifying description of each. These items shall be filed with the Clerk of the Tenth Court of Appeals, McLennan County Courthouse, 501 Washington Avenue, Room 415, Waco, Texas 76701, on or before August 3, 1998.
FAILURE OF KATHY MILLER TO FILE THE "STATEMENT OF FACTS" BY THE DATE HEREIN SET FORTH MAY RESULT IN THE ISSUANCE OF A SHOW CAUSE ORDER AND/OR JUDGMENT OF CONTEMPT.
The Court ORDERS that the above order be personally served on Kathy Miller.